Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to an amendment filed on 09/09/2021 for App. 14408514.  Claims 
Response to Amendment
The amendment received on 09/09/2021 has been entered and considered in full.
Response to Arguments
The arguments found in Remarks dated 09/09/2021 have been found to be persuasive.  Therefore, the Examiner withdraws the previous rejection as the Applicant has amended the claim language to remove the limitations “or at least one of the position, size or kind of a respective field of the label on the product or packaging at the position specified by the test data.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the third limitation states “wherein the test data includes position, size, or kind of at least of the label or the fields of the label”.  The following limitations states “…detection processor automatically detects a position, size, or kind of a label on a product or packaging at the position specified by the test data.  However, the initial test data could be interpreted to be either size or kind of a label or even a field of the label.  The following limitation states that the position specified by the test data is used to automatically detect a position, size, or kind of a label on a product.   Therefore, it is unclear on what the test data is, and if the test data is required to be the position of the label.  The alternatives do not force the test data to provide position data, but it is then required in the last limitations to detect a label.  Therefore, it is unclear on what exactly the test data entails and is interpreted to be indefinite.  
Claims 5 and 9 are rejected under 35 USC 112 for the same reasons as claim 1.  
Claims 2, 3, 7, 10, 6, 8, 11, and 12 are interpreted to be indefinite as they depend off of claims 1, 5, or 9.  
Allowable Subject Matter
Claim 1 is not rejected under 35 USC 102 or 103 and would be allowable if the 35 USC 112 rejection is resolved.  The prior art on record and further searched prior art did not disclose nor make obvious the limitations “wherein the detection processor automatically detects a position, size, or kind of a label on a product or packaging at the position specified by the test data” in combination with the other limitations of the claim.  Specifically, the prior art did not disclose detection a label on a product at the position specified by the test data.  Other references disclosed detecting different parts of a data from test data from layout data in memory, but the references did not disclose automatically detecting the label itself on the entire package using test data from layout data.  The references did not disclose layout data as the position of the label on the package, rather it was commonly found to be the layout of the label itself but not affixed to any package.
Claims 5 and 9 are not rejected under 35 USC 102 or 103 for the same reasons as claim 1.  
Claims 2, 3, 7, 10, 6, 8, 11, and 12 are not rejected as they depend off of claims 1, 5, or 9.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667